           Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 1 of 12. PageID #: 1




 1                                     IN THE UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF OHIO
 2                                               EASTERN DIVISION
 3
      International Watchman Inc.,                  )
 4    c/o statutory agent: Ronald Sabo, Jr.         )       Case No.
      4301 Manhattan Ave.                           )
 5    Brunswick, Ohio 44232,                        )       Judge:
                                                    )
 6                        Plaintiff,                )
                                                    )       CIVIL ACTION - COMPLAINT FOR
 7
      v.                                            )       TRADEMARK INFRINGEMENT
 8                                                  )
                                                    )
 9    Kickstarter, PBC,                             )       (Jury demand endorsed hereon)
      dba kickstarter.com,                          )
10    c/o CT Corporation System,                    )
      28 Liberty St.                                )
11
      New York, New York 10005,                     )
12                                                  )
      and,                                          )
13                                                  )
      Albany Watches,                               )
14    dba albanywatches.com,                        )
15    c/o CT Corporation System,                    )
      28 Liberty St.                                )
16    New York, New York 10005,                     )
                                                    )
17                        Defendants.               )
18

19              NOW COMES the Plaintiff, International Watchman, Inc., and for its Complaint against the

20    Defendants alleges as follows:

21

22                                                THE PARTIES
23
           1. The Plaintiff, International Watchman, Inc., is a corporation organized under the laws of
24
                Ohio, and has its principal place of business in Brunswick, Ohio, which is in Medina County,
25
26




      Plaintiff’s Complaint - 1

     1-1-
           Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 2 of 12. PageID #: 2




 1              which is within the jurisdictional area of the Cleveland Division of the Northern District of

 2              Ohio Federal Court.
 3
           2. Upon information and belief, the Defendants, are entities of various corporate and non-
 4
                corporate types, which make, use, sell, offer for sale, and/or import watch bands and straps
 5
                that infringe the Plaintiff’s trademark.
 6
           3. The Defendant, Kickstarter PBC, is a New York Public Benefit Corporation that engages in
 7

 8              online funding campaigns, among other things, located physically in New York, with a

 9              Registered Agent listed with the New York Department of State as: CT Corporation System,
10              28        Liberty       St.,    New        York,    New       York      10005.                (See,
11
                https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_INFORMATION?p_toke
12
                n=AEB479DCCEC6C84BA07323F59890BC818C5328FC6CD41829DCA192C97E69AF64
13
                2196BB9536DF81216FB4201E547B26BA&p_nameid=3F988EF86BDBBA6B&p_corpid=
14

15              1443B7D0F3AA3249&p_captcha=11858&p_captcha_check=AEB479DCCEC6C84BA0732

16              3F59890BC818C5328FC6CD41829DCA192C97E69AF6484990915FBCAB8AD011DC04

17              B9E191520&p_entity_name=kickstarter&p_name_type=A&p_search_type=BEGINS&p_src
18              h_results_page=0).
19
           4. The Defendant, Kickstarter, upon information and belief, makes, uses, sells, offers for sale,
20
                and/or        imports     infringing   product     in   the    United        States.          (See,
21
                https://www.kickstarter.com/projects/albanywatches/the-ama-diver/       ).             See,   also:
22

23              https://www.albanywatches.com/.

24

25
26




      Plaintiff’s Complaint - 2

     2-2-
           Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 3 of 12. PageID #: 3




 1                                           JURISDICTION AND VENUE

 2         5. This is an action for trademark infringement. The Court has subject matter over this matter
 3
                because the Plaintiff states a claim for federal trademark infringement, 15 U.S.C. § 1125(a);
 4
                §43(a) of the Lanham Act. This Court also has supplemental jurisdiction over the claims in
 5
                the Complaint which arise under the statutory and common law of the State of Ohio pursuant
 6
                to 28 U.S.C. § 1367(a), because the state law claims are so related to the federal claims that
 7

 8              they form part of the same case or controversy and derive from a common nucleus of

 9              operative facts.
10         6. In addition, or in the alternative to federal question jurisdiction, this Court also has
11
                jurisdiction by diversity of citizenship principles since the Plaintiff’s state citizenship is
12
                diverse from each Defendant’s state citizenship. The amount in controversy also exceeds
13
                $75,000.
14

15         7. This Court has personal jurisdiction over the Defendants by virtue of their sale of products,

16              transaction of business, and solicitation of business within the State of Ohio, within this

17              judicial district and elsewhere.
18         8. Venue is proper in the Northern District of Ohio pursuant to 28 U.S.C. § 1391(b)(2) and/or
19
                28 U.S.C. § 1400(b) because a substantial part of the events giving rise to the claims
20
                occurred in this judicial district, the Defendants are subject to personal jurisdiction in this
21
                district, and infringement occurred within this judicial district.
22

23         9. Ohio’s Long-Arm Statute, RC § 2307.382(A)(1), provides that “A court may exercise

24              personal jurisdiction over a person who acts directly or by an agent, as to a cause of action

25
26




      Plaintiff’s Complaint - 3

     3-3-
           Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 4 of 12. PageID #: 4




 1              arising from the person’s: (1) Transacting any business in this state.” In this case, the

 2              Defendants transact business in this state.
 3
           10. Ohio’s Long-Arm Statute, RC § 2307.382(A)(2), provides that “A court may exercise
 4
                personal jurisdiction over a person who acts directly or by an agent, as to a cause of action
 5
                arising from the person’s: (2) Contracting to supply services or goods in this state.” In this
 6
                case, the Defendants contract to supply goods in this state.
 7

 8         11. The Defendants sell or are attempting to sell infringing products over their websites, which

 9              are noted under their names in the above case caption, which are websites that have active
10              rather than passive features, meaning, they permit Ohio users to place orders, to store
11
                personal account information, to register a username and password, to access customer
12
                service, and to ship products to different states, including Ohio. Websites with similar
13
                features have been found to satisfy the ‘purposeful availment’ requirement of the “minimum
14

15              contacts” analysis satisfying due process. See, e.g., Solar X Eyewear, LLC v. Bowyer, 2011

16              WL 3418306 (N.D. Ohio Aug. 4, 2011); Wood v. 1-800-Got-Junk?, LLC, 2007 WL 895008

17              (S.D. Ohio March 22, 2007); V Secret Catalogue v. Zdrok, 2003 WL 22136303 (S.D. Ohio
18              Aug. 29, 2003); Bath and Body Works, Inc. v. Wal-Mart Stores, Inc., 2000 WL 1810478
19
                (S.D. Ohio Sept. 12, 2000).
20
                                              FACTUAL ALLEGATIONS
21
           12. Since its founding in 1986 and incorporation in 1997, the Plaintiff has designed, produced,
22

23              and marketed a broad line of distinctive, high-quality watches, watch parts, watch bands,

24              watch straps, watch bracelets, deployment buckles, watch tools, loupes, case openers,

25
26




      Plaintiff’s Complaint - 4

     4-4-
           Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 5 of 12. PageID #: 5




 1              screwdrivers, link removers, hand pullers, spring bars, watch boxes, watch rolls, folders,

 2              cases, and other similar products in the United States and overseas.
 3
           13. The Plaintiff is a leading provider of such products and original equipment parts for hundreds
 4
                of jewelry stores throughout the United States.
 5
           14. Within this area of specialty, Plaintiff has become very well known for a distinctive type of
 6
                Military watchstrap that was originally developed during WWI and WWII for use with
 7

 8              military style watches. These watch bands, made of canvas, nylon, ballistic nylon and

 9              similar materials, created to enhance the original appearance of military watches have
10              become quite popular for all styles of wrist watches and are widely sold by Plaintiff under the
11
                NATO® and NATO-G10® brands.
12
           15. These military straps had, in the past, been sold through distributors and military contractors.
13
                Currently, the Plaintiff sells the NATO® and NATO-G10® brand watch bands directly to
14

15              consumers as part of their website.

16         16. Direct to consumer sales are also accomplished in great overall volumes through on-line

17              shopping sites such as www.eBay.com and www.Amazon.com.
18         17. The Plaintiff has become a leader in the sale of these distinctive types of Military
19
                watchstraps.
20
           18. The Plaintiff has a federally registered mark for “NATO,” Registration Number 3,907,646
21
                (“the ‘646 mark”). (See Registration Certificate attached hereto.)
22

23         19. The Plaintiff also has a federally registered mark for “NATO-G10” Registration No.

24              4,093,914 (“the ‘914 mark”). (See Registration Certificate attached hereto.)

25         20. The marks-in-suit are in the classification of watches, watch bands, and straps.
26




      Plaintiff’s Complaint - 5

     5-5-
           Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 6 of 12. PageID #: 6




 1         21. In addition to Plaintiff’s sales from its website and through amazon.com and ebay.com, the

 2              Plaintiff has licensed use of the “NATO” trademark to various third parties, which
 3
                themselves market and sell products bearing the “NATO” brand name.
 4
           22. In pursuit of its extensive licensing activities, the Plaintiff has sued many infringers and
 5
                resolved almost all the cases with either licensing, or an agreement where the infringer stops
 6
                infringing. The settlements have included multiple injunctions entered by the United States
 7

 8              Federal Court for the Northern District of Ohio.

 9         23. Plaintiff is an Ohio company based in Medina County, Ohio. Plaintiff has enjoyed real
10              success in selling NATO® brand watch straps.             Unfortunately, since the straps are
11
                inexpensive to acquire, and easy to sell, and sold with healthy markups, lots of infringement
12
                has taken place.     This explains Plaintiff’s ongoing, significant efforts to police the
13
                marketplace and thus accounts for Plaintiff’s litigation history.
14

15         24. Such cases include, but are not limited to (and, many of these lawsuits included multiple

16              party-Defendants):

17
      1:13-cv-01986- International Watchman, Inc. v. The NATO Strap
                                                                    filed 09/09/13 closed 08/17/15
18    PAG            Co. et al

19
      1:13-cv-02240- International Watchman, Inc. v. Nite
20                                                                              filed 10/10/13 closed 08/17/15
      PAG            International Limited et al
21

22    1:13-cv-02358- International Watchman, Inc. v. Debeer Watch
                                                                                filed 10/24/13 closed 08/17/15
      PAG            Brands, Inc. et al
23

24    1:15-cv-02558-
                     International Watchman, Inc. v. Guorong et al.             filed 12/10/15 closed 09/06/16
25    DAP

26




      Plaintiff’s Complaint - 6

     6-6-
           Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 7 of 12. PageID #: 7




 1    1:16-cv-02377- International Watchman, Inc. v. James Caird
                                                                            filed 09/27/16 closed 04/27/17
      DAP            Timepieces LLC et al
 2

 3
      1:16-cv-02379-
                     International Watchman Inc. v. Cunningham              filed 09/27/16 closed 06/14/17
 4    CAB

 5
      1:16-cv-02836- International Watchman Inc. v. Hello, Natostrap,
 6                                                                          filed 11/21/16 closed 07/08/19
      CAB            et al.,
 7

 8    1:17-cv-00158- International Watchman Inc. v. Amber Anderson,
                                                                    filed 01/23/17 closed 04/28/17
      SO             et al.,
 9

10    1:17-cv-00497-
                     International Watchman Inc. v. 81 January Inc.         filed 03/10/17 closed 08/31/17
11    JG

12
      1:18-cv-01690-
13                   International Watchman Inc. v. Strap.ly et al          filed 07/20/18 closed 04/29/19
      PAG
14

15    1:19-cv-02310- International Watchman Inc. v. Barton
                                                                            filed 10/03/19
      CAB            Watchbands Holdco, LLC et al
16

17

18    1:20-cv-02290-PAB International Watchman, Inc. v. OnceWill LLC et al filed 10/09/20

19

20         25. The Plaintiff has also defended the trademarks, and continues to defend the trademarks,

21              before the United States Trademark Trial and Appeal Board (TTAB).
22         26. In the instant lawsuit, Plaintiff is asserting that each of the Defendants have infringed the
23
                Plaintiff’s federally registered trademarks. (Examples of each Defendant’s infringement is
24
                attached hereto in exhibit form, for each Defendant, which are incorporated herein by
25
                reference.)
26




      Plaintiff’s Complaint - 7

     7-7-
           Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 8 of 12. PageID #: 8




 1         27. The Defendants have unfairly misused the Plaintiff’s registered mark in connection with

 2              selling their competing products.
 3
           28. The Defendants’ trademark infringements are actual and/or colorable imitations of Plaintiff’s
 4
                “NATO” mark, and cause confusion in the marketplace.
 5
           29. None of the named Defendants herein have Plaintiff’s permission to use the federally
 6
                registered marks. None of the Defendants herein have license agreements with Plaintiff or
 7

 8              any licensee of Plaintiff.

 9         30. The Plaintiff is entitled to an award of damages against all Defendants for trademark
10              infringement.
11
           31. The Plaintiff is also entitled to equitable relief including a temporary, preliminary, and
12
                permanent injunction.
13
                                                   CLAIM NO. 1
14                                (Federal Trademark Infringement; Unfair Competition
15                                   15 U.S.C. § 1125(a); §43(a) of the Lanham Act)
                                                 (Versus all Defendants)
16
           32. The Plaintiff hereby incorporates by reference each statement, whether written above or
17
                below, as if each is fully re-written herein.
18

19         33. The Defendants have used, and are using, the Plaintiff’s NATO® marks without any

20              authorization from the Plaintiff. Defendants’ sales are accomplished in such a fashion and

21              design as to imitate, counterfeit, copy, and reproduce Plaintiff’s mark.
22         34. The Defendants’ acts were and are done with the purpose of exploiting and trading on the
23
                substantial goodwill and reputation of Plaintiff as symbolized by the NATO® mark. Such
24
                intentional acts on the part of Defendants have damaged Plaintiff’s goodwill as symbolized
25
                by its NATO® mark, causing Plaintiff immediate and irreparable damage.
26




      Plaintiff’s Complaint - 8

     8-8-
           Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 9 of 12. PageID #: 9




 1         35. The Defendants’ conduct has caused confusion, mistake, and deception, and is likely to

 2              continue to cause confusion, mistake, and deception, and has infringed upon the Plaintiff’s
 3
                exclusive rights in its trademark.
 4
           36. Upon information and belief, the Defendants had actual knowledge of Plaintiff’s exclusive
 5
                rights in the NATO® mark, and willfully and deliberately infringed Plaintiff’s rights.
 6
           37. The Defendants’ acts of trademark infringement occurred in connection with the same or
 7

 8              similar services offered by Plaintiff and is therefore likely to cause the public to mistakenly

 9              believe that their products and services originate from, are sponsored by, or are associated
10              with Plaintiff, constituting a false designation of origin or false or misleading description or
11
                representation of fact, and are also likely to cause the mark in question to lose its significance
12
                as an indicator of origin, in violation of 15 U.S.C. § 1125(a).
13
           38. The Defendants’ actions constitute trademark infringement and unfair competition, in
14

15              violation of Plaintiff’s rights under 15 U.S.C. § 1125(a).

16                                                  CLAIM NO. 2
                                    (Ohio Unfair Competition O.R.C § 4165.02 et seq.)
17                                               (Versus all Defendants)
18         39. The Plaintiff hereby incorporates by reference each statement, whether written above or
19
                below, as if each is fully re-written herein.
20
           40. All the Defendants’ acts and conduct as alleged above in this Complaint also constitute unfair
21
                competition as defined by Ohio Revised Code § 4165.02 et seq.
22

23                                PRAYER FOR RELIEF / REQUEST FOR REMEDIES

24              WHEREFORE, the Plaintiff prays that this Court enter an Order comprising all Defendants:

25
26




      Plaintiff’s Complaint - 9

     9-9-
          Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 10 of 12. PageID #: 10




 1         A) A temporary and then preliminary and then permanent injunction enjoining the Defendants

 2              from making, using, marketing, selling, or importing any product or service that infringes
 3
                upon the Plaintiffs’ marks;
 4
           B) An award of damages for trademark infringement under codified and common law pertaining
 5
                to trademark infringement lawsuits;
 6
           C) An assessment of interest on the damages so computed;
 7

 8         D) An award of damages to the Plaintiff and against Defendants, jointly and severally, for all

 9              damages sustained by Plaintiff including the Defendants’ profits and the costs of the action
10              pursuant to 15 U.S.C. § 1117(a), and an award of attorney’s fees;
11
           E) Judgment against Defendants, jointly and severally, indemnifying the Plaintiff from any
12
                claims brought against the Plaintiff for negligence, debts, malpractice, product liability, or
13
                other breaches of any duty owed by the Defendants to any person who was confused as to
14

15              some association between the Plaintiff and Defendants as alleged in this Complaint;

16         F) Judgment against Defendants for an accounting and monetary award in an amount to be

17              determined at trial;
18         G) Requiring Defendants to account to the Plaintiff for all sales and purchases that have
19
                occurred to date, and requiring the Defendants to disgorge all profits derived by Defendants
20
                for selling infringing products or services;
21
           H) Requiring Defendants to provide full disclosure of all information relating to its supplier or
22

23              suppliers of infringing product or services;

24         I) Requiring Defendants to destroy all manufacturing equipment used to manufacture infringing

25              products, packaging, and packing materials;
26




      Plaintiff’s Complaint - 10

     10         - 10 -
          Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 11 of 12. PageID #: 11




 1         J) Ordering a product recall of infringing products and services for destruction;

 2         K) Requiring Defendants to file with this Court and serve on the Plaintiff within thirty (30) days
 3
                of this Court’s order a report setting forth the way they complied with the order;
 4
           L) Requiring Defendants to provide to Plaintiff all sales records, including but not limited to,
 5
                email, mail, and advertising lists;
 6
           M) Damages according to each cause of action herein;
 7

 8         N) Prejudgment interest;

 9         O) Enhanced damages, trebled damages, and/or punitive damages, as permitted by law;
10         P) An injunction against Defendants under 15 U.S.C. § 1116(a) for infringing the Plaintiff’s
11
                trademark;
12
           Q) An order against Defendants to destroy all things related to their infringement bearing a
13
                colorable imitation of the Plaintiff’s marks pursuant to 15 U.S.C. § 1118; and
14

15         R) Any such other relief in law or equity that this honorable Court deems just and appropriate.

16                                                    JURY DEMAND

17              WHEREFORE, the Plaintiff requests a trial by jury on all issues so triable by the maximum
18         number of jurors permitted by law.
19

20

21

22

23

24

25
26




      Plaintiff’s Complaint - 11

     11         - 11 -
          Case: 1:20-cv-02413-PAB Doc #: 1 Filed: 10/24/20 12 of 12. PageID #: 12




 1              Dated:             Saturday, October 24, 2020

 2

 3
                                                        Most Respectfully Submitted,
 4

 5                                                      ___s/ David A. Welling______________
                                                        DAVID A. WELLING (75934) (lead counsel)
 6
                                                        C. VINCENT CHOKEN (70530)
 7                                                      CHOKEN | WELLING LLP
                                                        3020 West Market Street
 8                                                      Akron, Ohio 44333
                                                        Tel. (330) 865-4949
 9                                                      Fax    (330) 865-3777
                                                        davidw@choken-welling.com
10
                                                        vincec@choken-welling.com
11
                                                        JOHN D. GUGLIOTTA (62809)
12                                                      NATHAN J. GUGLIOTTA (96962)
                                                        Gugliotta & Gugliotta LPA
13                                                      3020 West Market Street
                                                        Akron, Ohio 44333
14
                                                        Tel. (330) 253-2225
15                                                      Fax    (330) 253-6658
                                                        johng@inventorshelp.com
16                                                      nathan@inventorshelp.com
17                                                      Counsel for the Plaintiff
18

19

20

21

22

23

24

25
26




      Plaintiff’s Complaint - 12

     12         - 12 -
